Citation Nr: 0518644	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  99-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left shoulder 
disability and peptic ulcer disease.

2.  Entitlement to a rating in excess of 30 percent for a 
left shoulder disability.

3.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability prior to January 13, 1999.

4.  Entitlement to an effective date earlier than August 7, 
1998, for the award of a 20 percent rating for a left 
shoulder disability.

5.  Entitlement to a rating in excess of 30 percent for a 
dysthymic disorder.

6.  Entitlement to a rating in excess of 10 percent for 
peptic ulcer disease.

7.  Entitlement to an effective date earlier than December 7, 
1990, for the grant of entitlement to service connection for 
peptic ulcer disease.

8.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

9.  Entitlement to a compensable rating for hepatitis C.

10.  Entitlement to an effective date earlier than February 
16, 2000, for the grant of entitlement to service connection 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, R.W., D.M., and L.W.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to August 1984, and from January 1988 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, June 1999, January 2003, 
and April 2004 rating decisions by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In correspondence dated in September 2003 the 
veteran withdrew his request for a personal hearing.  In 
December 2003, the Board granted entitlement to service 
connection for hepatitis C and remanded the issues then on 
appeal to the RO for additional development.  

The Board notes that in June 2005 the RO received 
correspondence from the veteran's attorney requesting that 
the power of attorney be cancelled.  VA regulations, however, 
provide that after the agency of original jurisdiction has 
certified an appeal to the Board the services as a 
representative may not be withdrawn unless good cause is 
shown on motion filed with the Office of the Senior Deputy 
Vice Chairman.  See 38 C.F.R. § 20.608(b) (2004).  As a 
proper motion for withdrawal of services as a representative 
was not submitted nor was any indication of cause provided, 
the Board finds the June 2005 correspondence to be without 
effect as to representation of the issues presently certified 
to the Board on appeal.  There is no evidence the veteran has 
revoked the attorney's authority as to these matters nor any 
evidence that he may be prejudiced by enforcement of this 
restriction on the ability to withdraw from representation.

The Board also notes that in an April 2004 rating decision 
the RO established service connection for hepatitis C and 
assigned a 0 percent rating effective from February 16, 2000.  
In correspondence dated in December 2004 the veteran 
expressed disagreement with the assigned rating and effective 
date.  As these matters have not been properly addressed in a 
statement of the case, they must be remanded for appropriate 
development.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the Board finds a notice 
of disagreement has been submitted regarding a matter which 
has not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The issues of entitlement to TDIU, a compensable rating for 
hepatitis C, and an earlier effective date for hepatitis C 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence demonstrates no present right knee 
disability.

3.  The veteran is presently receiving the maximum schedular 
rating for service-connected left shoulder disability based 
upon limitation of minor arm motion.

4.  The veteran's service-connected left shoulder disability 
prior to January 13, 1999, was manifested by recurrent 
shoulder dislocations and painful motion, without objective 
evidence of limitation of motion of the minor arm at 
25 degrees from the side, scapulohumeral articulation 
ankylosis, fibrous union, or nonunion of the humerus.  

5.  The RO received the veteran's claim for entitlement to an 
increased rating for his left shoulder disability on August 
7, 1998.

6.  There is no factually ascertainable evidence 
demonstrating an increase in the veteran's left shoulder 
disability within the one year prior to the receipt of his 
claim.

7.  The veteran's service-connected dysthymic disorder has 
been manifested by occupational and social impairment due to 
symptoms of chronic sleep impairment, impairment of short-
term memory, impaired judgment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

8.  The veteran's service-connected peptic ulcer disease is 
no more than mild.

9.  The RO received the veteran's claim for entitlement to 
service connection for peptic ulcer disease on December 26, 
1990.

10.  There is no evidence demonstrating the veteran's peptic 
ulcer disease existed prior to December 7, 1990.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service and is not due to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

2.  The requirements for a rating in excess of 30 percent for 
a left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5201 (2004).

3.  The requirements for a rating in excess of 20 percent for 
a left shoulder disability prior to January 13, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5201 (2004).

4.  The requirements for an effective date prior to August 7, 
1998, for the award of a 20 percent rating for a left 
shoulder disability have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 
(2004).

5.  The requirements for an increased 50 percent disability 
rating for a dysthymic disorder effective from August 7, 
1998, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.130, Diagnostic Code 9433  (2004).

6.  The requirements for a rating in excess of 10 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 
7305 (2004).

7.  The requirements for an effective date prior to December 
7, 1990, for the award of service connection for peptic ulcer 
disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in April 2001, November 
2001, and January 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The issues on appeal were also re-
adjudicated and a supplemental statement of the case was 
issued in October 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
October 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues addressed in this decision 
have been requested or obtained.  Although VA treatment 
records dated in August 2004 show the veteran reported his 
claim for Social Security Administration (SSA) disability 
benefits had been denied three times, there is no evidence 
that any records associated with those claims exist pertinent 
to the matters addressed in this decision.  The Board finds 
further attempts to obtain additional evidence as to these 
issues would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in April 1999, September 2000, 
November 2000, June 2001, July 2001, November 2002, and July 
2004.  The Board finds the available medical evidence is 
sufficient for an adequate determination of the issues 
addressed in this decision.  Therefore, the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  



Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2004).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, service medical records dated in April 1982 
show the veteran complained of right knee pain after running 
up a hill.  The diagnoses included supra patella bursitis and 
resolving chondromalacia.  Records dated in February 1983 
show the veteran complained of right knee pain after playing 
volleyball.  The examiner's diagnosis was overexertion of the 
right knee ligaments.  Subsequent records are negative for 
complaint, treatment, or diagnosis of any additional right 
knee disorders.  The veteran's November 1989 separation 
examination revealed a normal clinical evaluation of the 
lower extremities.  The veteran denied any history of trick 
or locked knees.

VA examination in May 1990 noted the veteran reported he had 
sustained a right knee injury during service while running up 
a hill.  He complained of some occasional pain when playing 
basketball.  Examination revealed no limitation of motion, 
tenderness, or swelling.  The knee was stable.  X-rays 
revealed a normal right knee.  The diagnoses included history 
of right knee strain.

In statements and personal hearing testimony in support of 
his claim the veteran asserted his activities were limited 
because of knee problems.  He stated he experienced constant 
popping and occasional giving way.  

VA treatment records dated in December 1999 noted the veteran 
had chronic knee problems.  There was no indication as to the 
rationale for that opinion or even whether this report refers 
to any right knee problem.

VA examination in July 2001 revealed a normal right knee.  X-
rays indicated the joint spaces were fairly well maintained.  
VA treatment records dated in January 2002 included a 
diagnosis of degenerative joint disease of the knees without 
additional comment.  There was no indication the diagnosis 
was based upon X-ray examination.

Based upon the evidence of record, the Board finds the July 
2001 examiner's report is persuasive that there is no present 
right knee disability.  There is no probative evidence of a 
chronic right knee disorder having been manifest either 
during or after active service.  While VA treatment records 
dated in January 2002 provided a diagnosis of degenerative 
joint disease of the knees, the Board finds that report is of 
little probative value because it is inconsistent with other, 
more thorough VA medical evidence including X-ray 
examinations.  For similar reasons, the December 1999 VA 
treatment notation as to non-specific chronic knee problems 
is also considered to be of little probative weight.  
Therefore, the Board finds entitlement to service connection 
for a right knee disability is not warranted.  

Although the veteran believes he has a right knee disability 
as a result of active service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  There is no 
credible, probative evidence of a present right knee 
disability, to include as a result of a service-connected 
disability.  Therefore, the Board finds the veteran's claim 
must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.


Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i), (r) (2004).  The effective date 
of an evaluation and award of compensation for an increased 
rating claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  An earlier effective date may be assigned when it 
is factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

Once a formal claim has been allowed, or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2003).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court held the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

Left Shoulder Disability
Factual Background

Service medical records show the veteran was treated for 
recurrent left shoulder dislocations.  An August 1982 report 
noted a history of left shoulder dislocations with 
spontaneous reduction.  In his November 1989 report of 
medical history the veteran complained of recurrent left 
shoulder dislocations approximately five times per month.  
Records show the veteran is right hand dominant.

On VA examination in May 1990 the veteran complained of 
shoulder pain in cold weather and when doing pushups.  The 
examiner noted there as no limitation of motion, tenderness, 
or apparent muscle atrophy.  X-rays revealed mild 
degenerative joint disease of the left glenohumeral joint.  
The diagnoses included recurrent dislocation of the left 
shoulder with degenerative arthritis.  

In a July 1990 rating decision the RO established service 
connection for recurrent dislocation of the left shoulder 
with degenerative arthritis.  A 0 percent rating was assigned 
effective from March 7, 1990.

VA examination in September 1996 noted the veteran complained 
of recurrent left shoulder dislocation approximately once or 
twice per week with spontaneous reduction.  He denied any 
numbness or weakness, but stated he experienced pain for two 
or three days after reduction.  The examiner noted anterior 
tenderness to the left shoulder.  Range of motion studies 
revealed forward flexion to 110 degrees, abduction to 135 
degrees, internal rotation to 60 degrees, and external 
rotation to 45 degrees.  There was moderate crepitus, but 
strength and sensation were intact.  X-rays revealed mild 
degenerative joint disease of the left glenohumeral joint.  
The diagnoses included recurrent dislocation of the left 
shoulder with degenerative changes.  

In an October 1996 rating decision the RO granted entitlement 
to an increased 10 percent rating for recurrent dislocation 
of the left shoulder with degenerative arthritis.  The 10 
percent rating was assigned effective from September 11, 
1996.

On August 7, 1998, the RO received the veteran's claim for 
entitlement to an increased rating for his service-connected 
left shoulder disorder.  He stated his physical abilities 
were limited by shoulder pain and chronic dislocations.

On VA examination in September 1998 the veteran complained of 
frequent left shoulder dislocation with the most recent 
dislocation having occurred approximately one month earlier.  
He reported he experienced pain during weather changes.  The 
examiner noted the veteran's shoulders were symmetrical with 
excellent muscle development and definition.  Range of motion 
studies revealed a restriction at approximately 155 degrees, 
but a proper scapulothoracic relationship.  External 
rotation, vertically or abducted, and internal rotation were 
to 90 degrees.  X-rays revealed degenerative changes to the 
left glenohumeral joint.  The diagnoses included recurrent 
dislocation of the left shoulder and secondary degenerative 
arthritis.  It was noted the veteran had a considerable 
amount of limitation or functional loss due to the 
degenerative changes and additional limitation due to 
apprehension of dislocation when the arm was placed under 
stress and in certain positions.  

In a January 1999 rating decision the RO, among other things, 
granted entitlement to an increased 20 percent rating for 
recurrent dislocation of the left shoulder with traumatic 
arthritis.  The 20 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, effective from 
August 7, 1998.

In correspondence dated in January 1999 the veteran asserted 
that a higher disability rating and an earlier effective date 
for the recent increase were warranted for his left shoulder 
disorder.  

VA hospital records show the veteran underwent left shoulder 
Bankhart reconstruction on January 13, 1999.  It was noted he 
reported a history of 10 shoulder dislocations since 1981 
with the most recent dislocation approximately one month 
earlier.  He complained of severe pain over the previous 
month and of limited overhead ability.  Subsequent treatment 
records noted the veteran complained of chronic pain.  

On VA examination in April 1999 the veteran reported he was 
unable to elevate his left upper extremity above the shoulder 
in any plane.  The examiner noted a healed 4 inch surgical 
scar across the left anterior axillary fold.  The muscle 
development about the shoulder and upper arm was normal.  The 
left arm could not be actively elevated above shoulder level.  
Range of motion studies revealed forward flexion from 0 to 90 
degrees, abduction from 0 to 90 degrees, and normal rotation.  
There was palpable popping over the anterior aspect on 
rotation and complaints of discomfort.  It was noted that a 
computerized tomography (CT) scan in January 1999 revealed 
mild to moderate degenerative arthritis involving the humerus 
and glenoid and degenerative changes to the bicipital groove.  
The diagnoses included recurrent left shoulder dislocation, 
postoperative status, with limitation of motion.  The 
examiner described the veteran's left shoulder limitations as 
moderate with a full range of useful motion, but with limited 
motion due to pain.  

VA hospital records dated from June to July 1999 show the 
veteran was treated for substance abuse.  The discharge 
summary noted physical examination revealed a decreased range 
of left shoulder motion with tenderness.  

In correspondence dated in July 1999 the veteran reported his 
shoulder jumped out of place two to three times per week.  He 
stated the disorder had not improved.  At his personal 
hearing in July 1999 he testified that his shoulder continued 
to pop out of place, that he experienced constant pain and 
had difficulty sleeping, and that he had difficulty moving 
the arm from his side.  He reported his ability to work was 
limited because of shoulder pain.  

A December1999 private medical statement noted a diagnosis of 
chronic left shoulder pain.  It was noted the veteran was 
restricted in the repetitive use of shoulder activities.  

VA X-ray examination in April 2000 revealed irregularity and 
flattening along the superolateral aspect of the greater 
tuberosity suggestive of a Hill-Sachs deformity most likely 
due to prior recurrent dislocations.  There was minimal 
spurring at the glenohumeral joint suggestive of mild 
degenerative change.  The acromioclavicular joint and 
acromiohumeral space appeared well preserved.  There was 
minimal calcification or ossification in the region of the 
space between the clavicle and the coracoid process of the 
scapula.  Reports dated in June 2000 noted the veteran 
complained of one episode of a left shoulder dislocation 
approximately two months earlier.  The examiner noted forward 
elevation to 80 degrees, abduction to 70 degrees, and 
external rotation to 40 degrees.  The diagnoses included 
status post left shoulder dislocation and Bankhart procedure 
with decreased range of motion.  

Physical therapy consultation notes dated in August 2000 show 
the veteran complained his left shoulder was not improved by 
the January 1999 surgery and that his shoulder popped out of 
joint occasionally.  The examiner noted forward flexion to 44 
degrees and external rotation to 31 degrees.  It was noted 
the veteran performed exercises with moderate gains in range 
of motion after the initial session.  The examiner stated it 
was anticipated that the veteran would progress quickly to 
the established goals.  

Treatment records dated in September 2000 noted the veteran 
stated he had experienced two shoulder dislocation since his 
surgery in January 1999.  He complained of decreased range of 
motion and occasional numbness and weakness in the left arm.  
The examiner noted abduction to 50 degrees with good 
strength.  The diagnosis was recurrent dislocations status 
post Bankhart procedure.  Subsequent records noted the 
veteran complained of constant pain.

In a September 2000 rating decision the RO, among other 
things, granted entitlement to a temporary 100 percent rating 
for recurrent dislocation of the left shoulder with traumatic 
arthritis based upon treatment requiring convalescence.  The 
100 percent rating was assigned effective from January 13, 
1999, and a 20 percent rating was assigned effective from 
March 1, 1999.

VA examination in November 2000 revealed a diminution of the 
muscle mass of the left deltoid as compared to the right.  
Range of motion in the standing position revealed abduction 
in the midline to 70 degrees, external rotation to 50 
degrees, and internal rotation to 40 degrees.  It was noted 
that normally acceptable abduction was to 180 degrees and 
internal and external rotation was to 90 degrees.  There was 
no crepitation on passive movement.  There was pain at the 
extremes of left shoulder motion.  X-rays revealed spurring 
on the glenohumeral joint line and narrowing of the joint 
space.  There were bony irregularities in the inferior 
scapular neck, close to the glenoid edge, in the vicinity of 
the bicipital groove.  The diagnoses included recurrent 
dislocation of the left shoulder with traumatic arthritis.  

The examiner stated the veteran had a great deal of 
functional loss and limitation due to left shoulder 
restriction of range of motion and pain provocation.  It was 
noted that this disorder in association with his right carpal 
tunnel syndrome would make it very difficult for him to 
participate in manual work activities.  The examiner reported 
the veteran was still in a state of recovery from his surgery 
and that his prognosis for recovery was poor.  Total shoulder 
joint replacement was noted as a possible option.  

On VA examination in July 2001 the veteran complained of a 
painful left shoulder on use and decreased range of motion.  
The examiner noted a healed surgical scar to the anterior 
axillary folds.  There was normal internal rotation and 
external rotation to 45 degrees which was less than the 
expected range of 90 degrees.  The veteran was able to 
elevate the humerus to horizontal in all planes without 
difficulty, but was unable to elevate it horizontally to the 
full 90 degrees.  His total range of forward elevation and 
flexion was approximately 130 degrees.  The diagnoses 
included dislocation of the left shoulder, post operative 
status Bankhart procedure, with recurrent problems, 
degenerative changes, and tendon tear.  It was the examiner's 
opinion that there was moderate to marked loss of left 
shoulder function that would affect the veteran's 
employability, but would not render him unemployable.  

In an August 2001 rating decision the RO, among other things, 
granted entitlement to an additional period for a temporary 
100 percent rating for recurrent dislocation of the left 
shoulder with traumatic arthritis based upon treatment 
requiring convalescence.  An increased 30 percent rating was 
assigned effective from February 1, 2000.

On VA examination in July 2004 the veteran complained of 
diminished range of motion and some pain in the left 
shoulder.  The examiner noted a healed surgical scar to the 
anterior axillary fold that was nontender and did not 
interfere with function.  There was normal internal and 
external rotation with elevation of the humerus from 0 to 90 
degrees and abduction from 0 to 90 degrees.  The examiner 
stated the muscles of the shoulder girdle were symmetrical 
without evidence of the atrophy or weakness that would be 
expected if there were a significant decrease in range of 
motion.  The diagnoses included postoperative status Bankhart 
procedure of the non-dominant left shoulder.  It was noted 
that the disability would not prevent the veteran from 
holding a job that did not require extensive use of his left 
arm above his head.  

Analysis

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  Normal shoulder flexion and abduction is from 0 to 
180 degrees (90 degrees at shoulder level), and normal 
internal and external rotation is from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2004).

For ankylosis of scapulohumeral articulation, when the 
scapula and humerus move as one piece, which is favorable 
with abduction to 60 degrees (30 percent major extremity/ 20 
percent minor extremity), which is intermediate between 
favorable and unfavorable (40 percent major extremity/ 30 
percent minor extremity), and which is unfavorable with 
abduction limited to 25 degrees from side (50 percent major 
extremity/ 40 percent minor extremity).  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

For other impairment of the humerus with malunion and 
moderate deformity (20 percent major or minor extremity), 
with malunion and marked deformity (30 percent major 
extremity/ 20 percent minor extremity), with recurrent 
dislocation of scapulohumeral joint with frequent episodes 
and guarding of all arm movements (30 percent major 
extremity/ 20 percent minor extremity), with fibrous union 
(50 percent major extremity/ 40 percent minor extremity), 
with nonunion (false flail joint) (60 percent major 
extremity/ 50 percent minor extremity), and with loss of head 
(flail shoulder) (80 percent major extremity/ 70 percent 
minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

For malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement (10 percent), 
and for dislocation of the clavicle or scapula, or for 
nonunion of the clavicle or scapula with loose movement (20 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5203.  It is 
noted that the disorder may also be rated based upon 
impairment of a contiguous joint.

The Rating Schedule also provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2004).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The Court has also held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See Johnston v. Brown, 10 Vet. App. 80 (1997). 

Based upon the evidence of record, the Board finds the 
veteran's service-connected left shoulder disorder is 
presently manifested by post-surgical residuals including 
painful shoulder motion of the minor extremity.  VA records 
show the veteran is currently receiving the maximum 30 
percent, schedular rating for limitation of motion of a minor 
arm under Diagnostic Code 5201.  There is no evidence of 
ankylosis of scapulohumeral articulation, other impairment of 
the humerus with malunion, fibrous union, nonunion, or loss 
of the humerus head, or malunion, nonunion, or dislocation of 
the clavicle or scapula as to warrant separate or higher 
alternative disability ratings.  Therefore, entitlement to a 
rating in excess of 30 percent for a left shoulder disability 
is noted warranted.

Although the evidence shows the veteran continues to 
experience recurrent dislocations of his left shoulder, an 
alternative rating in excess of 30 percent is not possible 
under Diagnostic Code 5202 for a minor extremity.  The Board 
also finds that separate ratings under Diagnostic Codes 5201 
and 5202 would violate the prohibition against pyramiding 
ratings.  The criteria for ratings under these diagnostic 
codes are based upon similar symptom manifestations as they 
both require guarding or limitation of arm movements.

As to the veteran's claim for entitlement to a rating in 
excess of 20 percent for a left shoulder disability prior to 
January 13, 1999, the evidence demonstrates the disorder was 
manifested by recurrent dislocations, degenerative changes to 
the left glenohumeral joint, and painful minor arm motion 
during the period from the date of his claim until his 
surgery on January 13, 1999.  The Board notes that the 
20 percent rating was assigned under Diagnostic Code 5201 and 
that a higher alternative rating in excess of 20 percent was 
not possible under Diagnostic Code 5202 for a minor 
extremity.  

There is no objective evidence indicating that prior to 
January 13, 1999, the veteran's disorder was manifested by 
limitation of motion of the minor arm at 25 degrees from the 
side including as a result of pain or dysfunction, 
scapulohumeral articulation ankylosis, other impairment of 
the humerus with malunion, fibrous union, nonunion, or loss 
of the humerus head, or malunion, nonunion, or dislocation of 
the clavicle or scapula as to warrant separate or higher 
alternative disability ratings.  In fact, the September 1998 
examiner noted range of motion studies revealed a restriction 
at approximately 155 degrees and a proper scapulothoracic 
relationship.  External rotation and internal rotation were 
to 90 degrees.  Therefore, the Board finds a rating in excess 
of 20 percent for a left shoulder disability prior to January 
13, 1999, is not warranted.

As to the veteran's claim for entitlement to an effective 
date earlier than August 7, 1998, for the award of the 20 
percent rating for a left shoulder disability, the Board 
finds a claim for an increased rating was received on August 
7, 1998, but that there is no evidence of a factually 
ascertainable disability increase within the one year prior 
to the receipt of that claim.  There is no evidence 
demonstrating that within that one year period there was 
limitation of motion of the minor arm at shoulder level or 
recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of arm movements.  There is 
no evidence of any pending claim, either formal or informal, 
as to this matter having been received prior to August 7, 
1998.

Although the record shows the veteran submitted a notice of 
disagreement from the October 1996 rating decision that 
granted an increased 10 percent rating, he did not perfect 
the appeal subsequent to the issuance of a statement of the 
case in December 1996.  See 38 C.F.R. § 20.200, 20.202 
(2004).  Therefore, the Board finds an effective date earlier 
than August 7, 1998, for the award of the 20 percent rating 
for a left shoulder disability is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board finds the July 2001 VA 
examiner's opinion as to this matter is persuasive.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The preponderance of the evidence is against the 
veteran's claims.

Dysthymic Disorder
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for any psychiatric disorders.  
Although the veteran indicated he did not know if he had 
experienced depression or excessive worry on his November 
1989 report of medical history, the examiner made no 
additional comment as to this matter.  The veteran's November 
1989 separation examination revealed a normal clinical 
psychiatric evaluation.

VA psychiatric examination in June 1990 noted the veteran 
complained of marital problems.  He denied any sleep 
impairment, change in libido, suicidal ideation, or 
significant depression.  The examiner noted the veteran's 
mood was sullen and his affect was appropriate to content.  
His thought processes and associations were logical and 
tight.  There was no gross impairment of memory and he was 
oriented times three.  There was no evidence of 
hallucinations or delusions.  His insight was somewhat 
limited, but his judgment was adequate.  The diagnosis was 
alcohol abuse.  

In correspondence received by the RO on August 7, 1998, the 
veteran requested entitlement to service connection for 
depression.  He asserted the disorder was secondary to his 
service connected disabilities.

On VA examination in April 1999 the veteran reported that he 
was depressed, that he had lost approximately five pounds in 
the past six months, that he experienced difficulty sleeping 
with frequent awakenings, that he had diminished libido, and 
that he had some suicidal ideation without intent.  The 
examiner noted the veteran was casually groomed, but appeared 
dysphoric.  His speech was within normal limits with regard 
to rate and rhythm.  The predominant mood was one of 
considerable depression and affect was appropriate to 
content.  His thought processes and associations were logical 
and tight.  There was no loosening of associations nor 
confusion.  There was some memory impairment noted, but he 
was oriented to all spheres.  There was no evidence of 
hallucinations or delusions.  His insight was somewhat 
limited, but his judgment was adequate.  The diagnosis was 
moderate major depressive disorder, single episode.  A global 
assessment of functioning (GAF) score of 50 was provided.  

VA hospital records dated from June to July 1999 show the 
veteran was treated for substance abuse.  Axis I diagnoses of 
alcohol dependence, cocaine dependence, nicotine dependence, 
cannabis abuse, and neurotic depression were provided.  A 
mental status examination revealed the veteran was oriented 
times four with adequate memory.  His mood was subdued and 
polite and he was cooperative and competent.  

In statements and personal hearing testimony in support of 
his claim the veteran asserted that his depression and 
anxiety were due to his chronic pain and feelings of 
ineffectiveness in the job market.  He claimed these 
disorders were secondary to his service connected 
disabilities.

VA treatment records dated in August 1999 included an Axis I 
diagnosis of depressive disorder.  A GAF score of 45 was 
provided.  It was noted the veteran was neatly dressed and 
well groomed.  His thought processes were logical and goal 
directed.  His speech was regular in rate and rhythm.  His 
affect was slightly restricted and his mood was subdued.  He 
denied suicidal ideation, homicidal ideation, hallucinations, 
or delusions.  Concentration and sensorium were intact.  He 
was alert and oriented and his insight and judgment were 
good.  

A July 1999 report included an Axis I diagnosis of depressive 
disorder and a GAF score of 45.  It was noted the veteran was 
neatly dressed and well groomed.  His thought processes were 
logical and goal directed.  His speech was regular in rate 
and rhythm.  His affect was full range and his mood was 
dysphoric.  He denied current suicidal ideation, homicidal 
ideation, hallucinations, or delusions.  Concentration was 
impaired, but intact, and his sensorium was intact.  He was 
alert and oriented.  

A November 1999 report included an Axis I diagnosis of 
depressive disorder and a GAF score of 45.  It was noted the 
veteran was neatly dressed and well groomed.  His thought 
processes were logical and goal directed.  His speech was 
regular in rate and rhythm.  His affect was slightly 
restricted and his mood was subdued.  He denied suicidal 
ideation, homicidal ideation, hallucinations, or delusions.  
Concentration and sensorium were intact.  He was alert and 
oriented and his insight and judgment were good.  

A May 2001 report noted the veteran complained of depression, 
frequent nighttime awakening, little interest in activities, 
and little contact with others.  The examiner noted he had 
fair insight and judgment and that he was not suicidal, 
homicidal, nor psychotic.  

On VA examination in June 2001 the veteran reported that he 
was depressed, that he experienced difficulty sleeping with 
frequent awakenings, that he had no libido over the previous 
three months, and that he had some suicidal ideation without 
intent.  He denied any anhedonia or homicidal ideation.  The 
examiner noted the veteran was casually groomed and conversed 
readily with full cooperation.  He was somewhat dysphoric.  
His speech was within normal limits with regard to rate and 
rhythm.  The predominant mood was one of considerable 
depression and affect was appropriate to content.  His 
thought processes and associations were logical and tight.  
There was no loosening of associations nor confusion.  There 
was some memory impairment noted, but there was no evidence 
of hallucinations or delusions.  His insight was somewhat 
limited, but his judgment was adequate.  The diagnosis was 
dysthymic disorder.  A GAF score of 50 was provided.  It was 
noted that the etiology of the veteran's depression was 
unclear, but that it was at least as likely as not that some 
of his depression was secondary to his service-connected left 
shoulder and peptic ulcer disabilities.  

In an August 2001 rating decision the RO granted entitlement 
to service connection for a dysthymic disorder as secondary 
to service-connected left shoulder and peptic ulcer 
disabilities.  A 30 percent rating was assigned effective 
from August 7, 1998.

In his September 2001 notice of disagreement the veteran 
asserted that his dysthymia had increased in severity.  He 
asserted that he had been unable to work for four years 
because of his service-connected disabilities.  

VA treatment records dated in September 2001 included an Axis 
I diagnosis of dysthymia.  A GAF score of 31 was provided.  
It was noted the veteran was casually dressed with good 
hygiene.  His thought processes were logical and goal 
directed.  His thought content revealed no suicidal ideation, 
homicidal ideation, hallucinations, or delusions.  There were 
no gross cognitive defects.  His speech was normal in rate, 
tone, and volume.  His mood was slightly subdued with 
appropriate affect.  The examiner's impression was stable 
mood on current medication.  

A December 2001 report included an Axis I diagnosis of 
dysthymia and a GAF score of 41.  It was noted the veteran 
was neatly dressed and well groomed.  His thought processes 
were logical and goal directed.  His speech was regular in 
rate and rhythm.  His affect was slightly restricted and his 
mood was subdued.  He denied suicidal ideation, homicidal 
ideation, hallucinations, or delusions.  Concentration and 
sensorium were intact.  He was alert and oriented and his 
insight and judgment were good.  Records dated in September 
2002 noted a diagnosis of depressive disorder and a GAF score 
of 41.

In an undated statement received in November 2002 the 
veteran's brother, D.J.M., reported the veteran did not 
associate much with others and that he isolated himself in 
his room.  It was noted that he seemed to be depressed all 
the time.  

Correspondence dated in November 2002 from a VA mental health 
center social worker noted the veteran had been receiving 
treatment for a depressive disorder since July 31, 1998.  It 
was noted his depression was attributable to his chronic pain 
due to service-connected disabilities, his inability to work 
because of those disorders, his recent diagnosis of hepatitis 
C, and the deaths of family members and friends.  His 
symptoms included nightmares, disturbed sleep, dysphoric 
mood, worthlessness, loss of interest and energy, withdrawal, 
suicidal ideation, anxiety, and impaired concentration.  A 
present GAF score of 41 was provided.

VA examination in November 2002 revealed the veteran was 
casually groomed with full cooperation.  His speech was 
within normal limits with regard to rate and rhythm.  The 
predominant mood was one of considerable depression and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight.  There was no loosening 
of associations nor confusion.  There was no gross impairment 
in memory and he was oriented to all spheres.  There was no 
evidence of hallucinations, delusions, or suicidal or 
homicidal intent.  His insight and judgment was adequate.  
The diagnosis was adjustment disorder with depressed mood.  A 
GAF score of 48 was provided.  

An October 2003 private medical report noted a diagnosis of 
recurrent major depression.  A GAF score of 41 was provided.  
Signs and symptoms included poor memory, mood disturbance, 
emotional lability, oddities in thought, perception, speech, 
or behavior, social withdrawal or isolation, illogical 
thinking or loosening of associations, delusions or 
hallucinations, anhedonia or pervasive loss of interests, 
paranoia or inappropriate suspiciousness, feelings of 
guilt/worthlessness, suicidal ideation or attempts, decreased 
energy, somatization unexplained by organic disturbance, and 
hostility and irritability.  It was noted the veteran was 
expected to have difficulty working a regular job because of 
his psychotic recurrent depression.  He was not suicidal, 
homicidal, or psychotic, but he had a moderate to severe 
social anxiety.  

VA treatment records dated in April 2004 noted the veteran 
admitted to passive suicidal thoughts, but denied any 
suicidal or homicidal plans.  The diagnosis was depression 
with psychosis.  A June 2004 report included an Axis I 
diagnosis of major depression and a GAF score of 46.  It was 
noted the veteran was well groomed.  His thought processes 
were clear.  His mood was stable.  He was not suicidal, 
homicidal, or psychotic.  

On VA examination in July 2004 the veteran reported that he 
experienced difficulty sleeping, that he tended to isolate 
himself from others, that he had some diminution of libido, 
and that he had some suicidal ideation without intent.  He 
denied any anhedonia or homicidal ideation.  The examiner 
noted the veteran was casually groomed and fully cooperative.  
His eye contact was limited and he appeared rather dysphoric.  
His speech was within normal limits with regard to rate and 
rhythm.  His mood was depressed and affect was appropriate to 
content.  His thought processes and associations were logical 
and tight.  There was no loosening of associations nor 
confusion.  There was no gross impairment of memory, he was 
oriented to all spheres, and there was no evidence of 
hallucinations or delusions.  His insight and judgment were 
adequate.  He denied suicidal intent or homicidal ideation.  
The diagnosis was adjustment disorder with depressed mood.  A 
GAF score of 49 was provided.  It was noted that there was no 
evidence that the veteran's depression precluded his 
employment, but that his physical problems appeared to impair 
employment and cause him to be depressed.  

VA treatment records dated in August 2004 noted the veteran 
admitted to passive suicidal thoughts, but denied any 
suicidal or homicidal plans.  The diagnosis was depression 
with psychosis.  



Analysis

The Rating Schedule for mental disorder provides a 10 percent 
rating with evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A 30 percent rating requires 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (West 2002), Diagnostic Code 9433 (2004).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.  

Based on the evidence of record, the Board finds a 50 percent 
disability rating for the veteran's service-connected 
dysthymic disorder is warranted.  The evidence demonstrates 
the disorder is manifested by occupational and social 
impairment due to symptoms of chronic sleep impairment, 
impairment of short-term memory, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board notes that GAF scores provided 
during the course of the appeal have been predominantly in 
the 41 to 50 range which is indicative of a serious 
impairment.  This is also consistent with the October 2003 
private medical report indicating the veteran would have 
difficulty maintaining employment.  Although VA treatment 
records dated in September 2001 included a GAF score of 31, 
the Board finds no evidence of any actual increase in 
disability symptoms at that point in time to warrant a higher 
staged rating.

There is no probative evidence of occupational and social 
impairment with reduced reliability and productivity, 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Board finds entitlement to an increased 50 percent rating, 
but no higher, is warranted from the date of the veteran's 
claim on August 7, 1998.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board finds the July 2004 VA 
examiner's opinion as to this matter is persuasive.  
Therefore, referral under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell, 9 Vet. App. 337.  

Peptic Ulcer Disease
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for peptic ulcer disease.  Although 
the veteran indicated he did not know if he had any stomach, 
liver, or intestinal trouble on his November 1989 report of 
medical history, the examiner made no additional comment as 
to this matter.  The veteran's November 1989 separation 
examination revealed a normal clinical evaluation of the 
abdomen and viscera.

On VA examination in May 1990 the veteran expressed no 
complaints related to any gastrointestinal disorders.  The 
examiner noted a normal digestive system.  The veteran's 
weight was 195 pounds (lbs.).  It was noted he was slender, 
but well nourished.

Private hospital records show that on December 7, 1990, the 
veteran reported with a sudden onset of abdominal pain and 
vomiting.  Exploratory laparotomy revealed a perforated 
peptic ulcer.  It was noted that gramomentopexy and 
peritoneal lavage were performed because the veteran had no 
previous history of peptic ulcer disease or any ulcer 
problems.  

In correspondence received on December 26, 1990, the veteran, 
in essence, requested entitlement to service connection for 
peptic ulcer disease.  

VA examination in March 1991 noted the veteran was well 
nourished and that he had been provided a diagnosis of hiatal 
hernia.  His present weight was 192 lbs.  He reported he ate 
two to three meals per day and that he had approximately one 
bowel movement per day.  The examiner noted there were no 
palpable abdominal masses and no evidence of abdominal 
tenderness.  Bowel sounds appeared to be normal.  The 
diagnosis was postoperative peptic ulcer disease.

In an April 1991 rating decision the RO denied entitlement to 
service connection for peptic ulcer disease.  In a January 
1999 rating decision the RO granted entitlement to 
presumptive service connection for peptic ulcer disease based 
upon clear and unmistakable error in the prior rating 
decision.  A 100 percent rating was assigned effective from 
December 7, 1998, and a 10 percent rating was assigned from 
February 1, 1991.

On VA examination in April 1999 the veteran complained of 
occasional episodes of indigestion since 1990.  He stated he 
used over-the-counter medication.  The diagnoses included 
postoperative status perforated peptic ulcer with minimal 
symptoms at that time.

In his January 1999 notice of disagreement the veteran 
asserted that an increased 20 percent rating effective from 
February 1991 was warranted.  In correspondence dated in July 
1999 he stated he had always experienced problems with his 
ulcers, but that his symptoms appeared less severe because of 
his required medication use.  

VA treatment records dated in June 1999 noted the veteran 
complained of intermittent stomach discomfort for years.  He 
stated he used medication for relief.  

At his personal hearing in July 1999 the veteran testified 
that his peptic ulcer disease made him throw up approximately 
three times per week.  He stated he took  medication for the 
disorder, but that he occasionally experienced pain at night.  
He also reported he experienced diarrhea and constipation 
approximately twice per month.  

On VA examination in September 2000 the veteran complained of 
heartburn two to three times per week.  He stated he took 
medication at bed time with only partial relief and over-the-
counter medication approximately three times during the day.  
He reported increased symptomatology with fried foods, but 
stated his weight was stable and his bowel movements were 
normal.  The examiner noted slight epigastric tenderness 
without rebound.  The remainder of the examination was 
unremarkable.  The diagnoses included postoperative peptic 
ulcer disease with reflux.  A upper gastrointestinal series 
revealed a small sliding type hiatal hernia, some 
gastrointestinal reflux, and some dysmotility in the 
esophagus with delayed emptying.  There was no evidence of 
ulcer crater, spasm, or deformity.  The duodenal bulb and 
duodenal loop appeared unremarkable except for slightly 
prominent mucosal folds.  

VA examination in July 2001 included a diagnosis of 
postoperative status perforated peptic ulcer with X-rays 
showing a small sliding hiatal hernia and slight evidence of 
duodenitis.  It was noted the veteran reported he 
occasionally used over-the-counter medication for abdominal 
discomfort.  

VA treatment records dated in July 2001 included a diagnosis 
of dyspepsia.  Subsequent treatment records noted continued 
medication use.  

On VA examination in July 2004 the veteran reported he used 
medication with good relief of his ulcer symptoms.  It was 
noted he did not describe any food intolerance, abdominal 
pain, or bleeding episodes.  His weight was stable and his 
bowel movements were normal.  The examiner noted the 
veteran's abdomen was soft and nontender.  The diagnoses 
included postoperative status perforated duodenal ulcer, 
resolved.  The examiner stated there was no reason the 
veteran's peptic ulcer disease would affect his ability to be 
employed.  

Analysis

The Rating Schedule provides disability ratings for duodenal 
ulcers which are mild with recurring symptoms once or twice 
yearly (10 percent), moderate with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations (20 
percent), or moderately severe with less than a severe 
disability but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year (40 percent).  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2004).

Based the evidence of record, the Board finds the veteran's 
service-connected peptic ulcer disease is presently 
manifested by no more that mild symptoms.  There is no 
probative evidence of a moderate disability with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations nor evidence of an impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes.  In fact, the recent medical 
evidence shows the veteran reported good relief of his ulcer 
symptoms with medication.  Therefore, the Board finds a 
rating in excess of 10 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board finds the July 2004 VA 
examiner's opinion as to this matter is persuasive.  
Therefore, referral under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell, 9 Vet. App. 337.  

As to the issue of entitlement to an effective date earlier 
than December 7, 1990, for the grant of entitlement to 
service connection for peptic ulcer disease, the Board finds 
there is no evidence demonstrating the veteran's peptic ulcer 
disease existed prior to that date.  There is no evidence of 
any ulcer symptomatology during active service and the 
December 1990 private medical report specifically noted the 
veteran had no previous history of peptic ulcer disease or 
any ulcer problems.  Therefore, the Board finds entitlement 
to service connection arose on December 7, 1990, and the 
claim for an earlier effective date must be denied.  The 
preponderance of the evidence is against the veteran's 
claims.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to a rating in excess of 30 percent for a left 
shoulder disability is denied.

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability prior to January 13, 1999, is denied.

Entitlement to an effective date earlier than August 7, 1998, 
for the award of a 20 percent rating for a left shoulder 
disability is denied.

Entitlement to a 50 percent rating, but no higher, for a 
dysthymic disorder effective from August 7, 1998, is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a rating in excess of 10 percent for peptic 
ulcer disease is denied.

Entitlement to an effective date earlier than December 7, 
1990, for the grant of entitlement to service connection for 
peptic ulcer disease is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his TDIU and hepatitis C service 
connection claims by correspondence dated in February 2001 
and January 2004.  The Board notes the veteran has indicated 
his claims for SSA disability benefits have been denied.  As 
the records associated with those determinations appear to be 
relevant to his TDIU claim, the Board finds these records 
should be obtained prior to appellate review.

In addition, as a statement of the case has not been issued 
from the veteran's disagreement with the April 2004 rating 
decision establishing service connection for hepatitis C and 
assigning a 0 percent rating effective from February 16, 
2000, additional development as to these matters is required.  
Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case as to the issues of entitlement 
to a compensable rating for hepatitis C 
and entitlement to an earlier effective 
date for hepatitis C.  The veteran and 
his representative should be apprised 
that to perfect an appeal of these issues 
for Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

2.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


